Citation Nr: 1632884	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  08-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Original jurisdiction over this appeal was later transferred to the RO in Waco, Texas.

The Veteran and his spouse presented testimony before the undersigned at a July 2010 hearing.  A transcript of the hearing has been associated with the claims file.

Following a May 2012 remand to the Agency of Original Jurisdiction (AOJ) for additional development, the Board granted an initial rating of 30 percent for the Veteran's migraines in a September 2014 decision.  The Veteran appealed, and the Court of Appeals for Veterans Claims (Court) set aside the Board's decision and remanded the matter to the Board in February 2016.


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's migraines have been manifested by frequent, prolonged, prostrating attacks capable of producing severe economic inadaptability.


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a 50 percent disability rating for migraines have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial rating greater than 30 percent for his service-connected migraines.  Considering the rules governing the benefit of the doubt, 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, the Board finds that a 50 percent rating is warranted.

I. VA's Duties to Notify and Assist

In the September 2014 decision, the Board determined that all duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) had been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran did not dispute this finding in his appeal to the Court, and no facts related to VA's duties in this regard have changed since the 2014 decision.  As such, further discussion of VCAA duties is not necessary.

II. Increased Initial Rating for Migraines

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's migraines are currently rated at 30 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  A higher, 50 percent rating is warranted where there is very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In its prior decision, the Board determined that a 50 percent rating was not warranted because the Veteran does not suffer from "very frequent prostrating and prolonged attacks" and because there was "no indication of his migraine symptoms being productive of severe economic inadaptability."  See September 2014 Decision, at 11.  The Court found the Board's reasons and bases in support of these determinations to be inadequate, noting that the Board failed to "explain the meaning ascribed to 'completely prostrating' and 'prolonged attacks' or explain why the evidence did not satisfy these factors."  See February 2016 Court Decision, at 2.  The Court also held that the Board failed to adequately support its finding that record did not evince severe economic inadaptability.  Id. at 3.

Upon further review, there is sufficient evidence of record to support each of the necessary prongs for a 50 percent rating: (a) frequent completely prostrating and prolonged attacks, (b) that are capable of producing severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015); Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  

First, as to whether there are "very frequent completely prostrating and prolonged attacks", the evidence is somewhat ambiguous, but is ultimately sufficient to consider the attacks frequent, prolonged, and prostrating, when resolving reasonable doubt in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  In April 2007, he reported three to four headaches each month, with durations of between five and 40 minutes, though he had not had headaches in the previous year.  See April 2007 VA examination report.  His headaches were accompanied by symptoms of nausea, weakness, fatigue, and blurred vision.  A year later, in July 2008, he asserted that he had four headaches with pain per month, but experienced visual disruptions that could be blinding between three and nine times per month.  See Decision Review Officer Hearing Transcript, at 2, 3.  His fullest description of his headaches occurred at his July 2010 Board hearing; at that time, he described headache pain reaching a level of eight or nine on a scale of one-to-ten, and stated that the headaches would last between one and seven days.  See Travel Board Hearing Transcript, at 14.  He sometimes went blind due to the headaches, a condition that could last up to 45 minutes, and visual phenomena occurred multiple times per week, and sometimes up to eight consecutive days.  Id. at 10.  His spouse testified that blindness had once occurred three times in a single day.  Id. at 16.  An August 2010 private treatment record noted recent, left-sided headache pain a few times a week, which could last a couple of hours to a few days.  

Later, at an October 2012 VA examination, the Veteran reported that the headaches lasted between two and fourteen days at a time, and that his pain was usually bearable enough to continue working except for approximately once or twice a year, when he would have to stay home in bed, sometimes for two days at a time.  The examiner determined that the Veteran had characteristic prostrating attacks of migraine headache pain less than once every two months, and no prostrating attacks of non-migraine headache pain.  The examiner found that the Veteran suffers from cephalgia absent migraine or acephalgic migraine, consisting mainly of symptoms of aura, dizziness, and loss of vision, with occasional headache pain.  In a January 2013 statement, the Veteran disputed a notation in the October 2012 VA examination report, stating that he had informed the examiner that his headaches lasted five to seven days, rather than between one and two.  

Based on this evidence, the Board concludes that the attacks are frequent, in that they occur a few times each month, and sometimes multiple times per week.  The criteria for a 30 percent rating cover attacks that occur on average once per month; considering that these attacks occur much more frequently than once per month, it is evident that the frequency of the Veteran's attacks is not addressed by the 30 percent criteria.  

Many of the attacks are prolonged as well; the evidence is clear that the attacks often last multiple days at a time, with a single headache sometimes persisting for up to two weeks.  

They are also, at least at times, completely prostrating, even if not for the entire length of the headache.  The Veteran is not blind, but his headaches render him sightless for up to 45 minutes at a time.  The Board has previously found this testimony credible, and does here again.  While "prostrating" is not defined, it is evident that, for a non-blind individual, the complete loss of sight is effectively prostrating; considering the Veteran's statements that he must lie down when he becomes blind, and without evidence to the contrary, the Board finds that the headache effectively grounds the Veteran when he is unable to see.

The second prong of the rating criteria concerns whether the headache is "productive of severe economic inadaptability."  This term has not been clearly defined by regulations or by case law.  The Court has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce, 18 Vet. App. at 445.  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also, 38 C.F.R. § 4.16 (2015).  The migraines must be, at minimum capable of producing "severe" economic inadaptability for a 50 percent rating.  

The evidence documents that the symptoms discussed above, especially including the prolonged nature of the headaches and the frequent loss of vision, impact the Veteran's employment to a slight degree, causing him to miss multiple days of work per year.  As discussed in the prior Board decision, this impact has been limited by the fact that the Veteran's employer has been flexible with him as he deals with his disability.  Nevertheless, the fact that he has to date not suffered severe economic impacts does not necessitate a finding that the headaches are not capable of producing severe economic inadaptability.  Pierce, 18 Vet. App. at 445.  The Veteran is benefitted from working for an employer that adjusts to his needs, but the disability remains severe enough to potentially cause severe economic inadaptability due to the symptoms of blindness and the prolonged nature of the attacks.  

As the headaches are frequent, prolonged, and prostrating, and are capable of producing severe economic inadaptability, the Board finds that an initial 50 percent rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

III. Extraschedular Consideration

VA's schedule of disability ratings is based on average impairment in earning capacity in civil occupations from specific injuries or combinations of injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) (2015).  Where the ratings are inadequate to address the Veteran's symptomatology, he may be entitled to an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  Referral for extraschedular consideration "may be based on the collective impact of [a] veteran's disabilities."  Johnson v. McDonald, 762 F.3d 1362, 1365.

In Thun v. Peake, the Court provided a framework for determining whether an extraschedular rating is warranted.  22 Vet. App. 111, 115 (2008).  In the first step, the Board must determine whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If so, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" or "frequent periods of hospitalization."  Id. at 116.  If these two prongs are met, then the Board is to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration.  Id.  

In this case, the Veteran does not meet the first prong of the Thun analysis, as there is no suggestion that the ratings are inadequate.  First, the Veteran has not claimed that the available schedular ratings are inadequate.  Second, the evidence of record does not itself suggest that extraschedular consideration is warranted.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (noting that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record).  In this regard, the Board's grant of a 50 percent rating recognizes the fact that the Veteran does not necessarily meet all of the criteria for that rating in full.  While his disability may be capable of producing severe economic inadaptability, it has not; in that sense, the disability rating provides a greater benefit to him than to an individual who did actually suffer severe economic inadaptability as a result of migraines.  Furthermore, as discussed above, the rating criteria consider extended periods of completely prostrating attacks, whereas the Veteran's symptoms only produce short-term prostrating attacks.  There are no additional symptoms identified that are not covered under Diagnostic Code 8100; the rating criteria fully and specifically contemplate his symptoms.  Thun, 22 Vet. App. at 115.  In short, there is no indication in the record that the average industrial impairment from the Veteran's migraines would be in excess of that contemplated by the ratings assigned for the initial rating period on appeal; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  38 C.F.R. § 3.321(b) (2015).

IV. Total Disability Rating Based on Unemployability

As discussed in the September 2014 decision, the record does not suggest an inability on the part of the Veteran to secure or follow a substantially gainful occupation, and he specifically stated that he is employed and not seeking entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  See March 2009 statement.  As such, a claim for TDIU has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 50 percent rating for migraines is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


